MEMORANDUM **
Enrique Z. Castillo appeals the district court’s dismissal of his 28 U.S.C. § 2254 petition as untimely. Castillo seeks to challenge his state conviction for one count of second degree murder. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we vacate and remand.
We granted a certificate of appealability to determine: 1) whether Castillo was entitled to statutory tolling for the various periods during which his state post-conviction petitions were pending, and 2) whether Castillo’s § 2254 petition was timely filed.
The state concedes that Castillo’s petition is timely in light of Dictado v. Ducharme, 244 F.3d 724, 725 (9th Cir.2001) and Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000)). We therefore reverse the decision of the district court, and remand for consideration of Castillo’s § 2254 petition on the merits. We express no opinion as to the merits of Castillo’s claims.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.